1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                              ***

6     MATTHEW WILLIAMS,                              Case No. 3:19-cv-00575-MMD-CLB

7                                     Petitioner,                  ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         This is Petitioner Matthew Williams’ pro se petition for a writ of habeas corpus

12   pursuant to 28 U.S.C. § 2254. Before the Court are two motions by Respondents. The

13   Court denies the motion to strike as Williams has filed another declaration of voluntary

14   abandonment of his unexhausted claims.

15         Good cause appearing, it is ordered that Respondents’ motion for extension of

16   time to file an answer to the remaining claims in the petition (ECF No. 42) is granted.

17   Respondents must file their answer within 30 days of the date of this Order.

18         It is further ordered that Respondents’ motion to strike (ECF No. 39) is denied.

19         DATED THIS 2nd Day of July 2021.

20

21
                                                     MIRANDA DU, CHIEF JUDGE
22                                                   UNITED STATES DISTRICT COURT
23

24

25

26
27

28
